NO. 12-13-00390-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

BILLY MACK DICKERSON,                            §      APPEAL FROM THE 273RD
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SABINE COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction. Appellant was convicted of
aggravated assault, and his sentence was imposed in open court on November 6, 2013.
       Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when notice
of appeal is filed within thirty days after the day sentence is imposed or suspended in open court
unless a motion for new trial is timely filed. TEX. R. APP. P. 26.2(a)(1). Appellant did not file a
motion for new trial. Therefore, his notice of appeal was due to have been filed on or before
December 6, 2013. See TEX. R. APP. P. 26.2(a)(1). Appellant did not file his notice of appeal
until December 26, 2013, and did not file a motion for extension of time to file his notice of
appeal as permitted by Texas Rule of Appellate Procedure 26.3. See TEX. R. APP. P. 26.3
(appellate court may extend time for filing notice of appeal if, within fifteen days after deadline
for filing notice of appeal, appellant files notice of appeal in trial court and motion complying
with Texas Rule of Appellate Procedure 10.5(b) in appellate court). Therefore, his notice of
appeal was untimely.
       On December 31, 2013, this court notified Appellant that his notice of appeal was
untimely and that there was no timely motion for an extension of time to file the notice of appeal
as permitted by Rule 26.3. Appellant was further informed that the appeal would be dismissed
unless, on or before January 10, 2014, the information filed in this appeal was amended to show
the jurisdiction of this court. The deadline has passed, and Appellant has neither shown the
jurisdiction of this court nor otherwise responded to its December 31, 2013 notice.
         Because this court has no authority to allow the late filing of a notice of appeal except as
provided by Rule 26.3, the appeal must be dismissed. See Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered January 15, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         JANUARY 15, 2014


                                         NO. 12-13-00390-CR


                                  BILLY MACK DICKERSON,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 273rd District Court
                             of Sabine County, Texas (Tr.Ct.No. 6804)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.